Citation Nr: 9926953	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  91-43 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had military service in the Philippine Scouts 
from February 1941 to May 1945.  He died in July 1981.  

In October 1981, the appellant filed a claim for dependency 
and indemnity compensation (DIC) benefits, alleging that she 
was the veteran's lawful surviving spouse (i.e., widow).  Her 
claim was denied by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, in 1982.  She 
submitted a notice of disagreement (NOD) to the RO in May 
1983, indicating that she intended to appeal the decision, 
but the RO did not recognize her statement as a valid NOD, so 
a statement of the case (SOC) was not issued and the time 
period for perfecting an appeal subsequently expired.

In June 1990, the appellant submitted a statement to the RO 
which was construed as a request that her claim be reopened.  
The RO determined in May 1991 that her claim could not be 
reopened because new and material evidence had not been 
submitted.  She appealed the RO's decision not to reopen her 
claim to the Board of Veterans' Appeals (Board).  The Board 
remanded the case to the RO in March 1992 and, in the 
process, indicated that the 1982 decision denying the claim 
was not final and binding, meaning that the RO had to 
consider the claim on the full merits (i.e., based on all of 
the evidence in the record).  The RO did so and issued an 
administrative decision in June 1992 continuing to the deny 
the claim.  The case was subsequently returned to the Board 
for further appellate consideration.

The Board determined in April 1993 that the appellant was not 
entitled to recognition as the veteran's surviving spouse for 
VA compensation purposes.  She filed a motion requesting that 
the Board reconsider its decision.  The Board denied her 
motion in January 1995, and she appealed to the United States 
Court of Appeals for Veterans Claims (Court).  She submitted 
written argument to the Court as support for her claim.  The 
Office of General Counsel for VA represented the Secretary of 
VA in the appeal to the Court and filed a motion in November 
1996 requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication.  The Court granted the motion in a March 1997 
order.  [redacted] (U.S. Vet. App. [redacted]).  The Court issued final judgment of its decision in 
May 1997, and the case was subsequently returned to the 
Board. 

In February 1998, the case was remanded by the Board to the 
RO for additional evidentiary development.  The development 
requested in that remand was undertaken.  In April 1999, the 
RO issued a Supplemental Statement of the case which 
continued to deny the appellant'' claim.  The claims folder 
was returned to the Board, and the case is now ready for 
appellate review.

The Board notes that there is another individual, R.D.V., who 
also purports to be the widow of the veteran and has filed a 
claim for VA death benefits on that basis.  See 
correspondence from R.D.V. to the RO dated April 10, 1999.  
Since R.D.V. has not perfected an appeal as to her claim, 
simultaneously contested claims procedures are not applicable 
to this case.  See 38 C.F.R. § 20.500 et seq. (1998).  The 
Board further observes that any discussion of R.D.V. in the 
Reasons and Bases section below should not be construed as an 
expression of opinion by the Board as to any claim she may 
have.


FINDINGS OF FACT

1.  The appellant was married to J.A. in May 1941, at which 
time she was 15 years old.  The marriage was never formally 
terminated.

2.  The veteran was married to R.D.V. in 1945.  The marriage 
was never formally terminated.

3.  The veteran and the appellant were married in March 1947.

4.  The veteran died in July 1981.

5.  The evidence reflects that the appellant was aware of 
impediments to her marriage to the veteran in that she knew 
of her own previous marriage and that of the veteran. 


CONCLUSION OF LAW

The appellant's marriage to the veteran may not be deemed 
valid for VA purposes.  The criteria for recognition of the 
appellant as the surviving spouse of the veteran have not 
been met. 38 U.S.C.A. §§ 101, 103 (West 1991); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the veteran's lawful 
surviving spouse and should be awarded VA death benefits on 
that basis.  

In the interest of clarity, the Board will initially review 
the factual background of this case; then discuss the 
pertinent law and VA regulations which are applicable; and 
then analyze the appellant's claim and render a decision.

Factual Background

The facts of the case are as follows.  The evidence reflects 
that the veteran and the appellant were married on March 15, 
1947.  The veteran died in July 1981.  In October 1981, the 
appellant filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation or Death Pension Benefits.  On the 
application, the appellant indicated that she married the 
veteran in March 1947, and that neither she or the veteran 
had been married to anyone else.  

In December 1981, another VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension 
Benefits was received from a R.D.V., claiming to be the 
surviving spouse of the veteran.  She indicated on the 
application that she had married the veteran in May 1945 and 
that the marriage ended by separation in 1952.  She indicated 
that she had been married two times and that she had re-
married since the death of the veteran.  She explained that 
in 1952 the veteran left her and told her that he had gotten 
married.  She stated that in 1953 she married A.V., but that 
he died in 1970.  She indicated that she and the veteran then 
renewed their relationship.  

R.D.V. provided additional evidence which included: the 
veteran's death certificate; a marriage contract showing that 
the veteran and R.D.V. were married in May 1945; a death 
certificate of A.V. showing that he died in December 1970 and 
that R.D.V. was his surviving spouse, a marriage contract 
showing that A.V and R.D.V. were married in July 1953, and a 
marriage contract which showed that the appellant was married 
to J.A.  in May 1941, prior to her marriage to the veteran.

In January 1982, the RO sent correspondence to the appellant 
advising her that with respect to her claim, the evidence 
showed that the both she and the veteran had undissolved 
marriages to other parties prior to the March 1947 marriage 
between the appellant and the veteran.  The appellant was 
asked to complete a form and to state whether or not she had 
any knowledge of a legal impediment to her marriage to the 
veteran prior to the date of her marriage to the veteran.

In an administrative decision made by the RO in April 1982, 
the RO determined that the there was no continuous 
cohabitation between and the veteran and R.D.V. and that 
therefore she would not be recognized as the veteran's legal 
widow for VA purposes.

In June 1982, the appellant submitted a statement in which 
she stated that prior to her marriage to the veteran she had 
asked him if he were married and he stated that he was not.  
She stated that she did not know of an impediment to the 
marriage as of March 1947, but indicated that later, while 
married to the veteran she learned of his previous marriage.  
She indicated that she had not been married to J.A. prior to 
her marriage to the veteran and did not know J.A. personally.  

In June 1982, the RO determined that the appellant was not 
entitled to death benefits since she could not be recognized 
as the veteran's widow, because the records showed that both 
the appellant and the veteran had undissolved marriages prior 
to their marriage to each other in 1947.  

In May 1983, the appellant submitted a statement indicating 
that her first marriage was invalid because she was only 15 
years old in 1941 at the time of that marriage.  The RO did 
not recognize her statement as a valid NOD, so a statement of 
the case (SOC) was not issued.

In June 1990, the appellant submitted a statement to the RO 
which was construed as a request that her claim be reopened.  
The RO determined in October 1990, February 1991 and in May 
1991 that her claim could not be reopened because new and 
material evidence had not been submitted.  She appealed the 
RO's May 1991 decision not to reopen her claim to the Board.  
In her substantive appeal filed in August 1991, the appellant 
argued that her marriage to J.A. was not valid and legal 
because she was about 13 years old at the time of that 
marriage and also argued that neither she nor the judge who 
solemnized the marriage of the appellant and the veteran knew 
of any impediment to the marriage in March 1947.

The case initially came before the Board in March 1992, at 
which time the case was remanded.  The Board explained that 
the 1982 decision denying the claim was not final and 
binding, meaning that the RO would be required to re-consider 
the claim on the merits (i.e., based on all of the evidence 
in the record).  In June 1992, the RO reconsidered the claim 
and issued an administrative decision continuing to the deny 
the claim.  In April 1993, the Board determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for the purpose of entitlement to VA 
benefits.  

In July 1993, the appellant filed a motion requesting that 
the Board reconsider its decision.  The Board denied her 
motion in January 1995.  The appellant appealed the Board's 
1993 decision to the Court.  She submitted written argument 
to the Court as support for her claim.  The Office of General 
Counsel for VA represented the Secretary of VA in the appeal 
to the Court and filed a motion in November 1996 requesting 
that the Court vacate the Board's decision and remand the 
case for further development and readjudication.  The Court 
granted the motion in a March 1997 order.  [redacted] (U.S. Vet. App. [redacted]). 

The Court observed that when the Board denied the appellant's 
claim in April 1993, it was held that both she and the 
veteran had "ostensible prior subsisting marriages" when 
they were wed in March 1947 and, as a result, they were not 
free to marry.  According to the Court, however, VA did not 
comply with the duty to assist the appellant in developing 
the evidence pertinent to her claim prior to making that 
determination because the appellant was not given an 
opportunity to submit a signed statement, or other 
corroborating evidence, to show that she had no knowledge of 
a "legal impediment" to her purported marriage to the 
veteran (the legal impediment being his earlier marriage to 
R.D.V., which is not currently shown to have been legally 
dissolved prior to marrying the appellant).  See 38 U.S.C.A. 
§ 103(a); 38 C.F.R. §§ 3.52 and 3.205(c); and Sandoval v. 
Brown, 7 Vet. App. 7 (1994), all of which were cited by the 
Court.  The Court issued final judgment of its decision in 
May 1997. 

In February 1998, the claim was remanded to the RO by the 
Board for additional development, to include affording the 
appellant an opportunity to submit evidence indicating that 
she had no knowledge of an impediment to a marriage to the 
veteran in March 1947.  The RO was also to verify, to the 
extent possible, the existence and dates of various purported 
marriages as well as the dates and circumstances of 
termination of any such marriage.

The appellant submitted an affidavit dated in April 1998 
attesting that she was the widow of the veteran and that she 
had no knowledge of the existence of any previous marriage of 
the veteran and that they had eight children together.  She 
stated in the affidavit "I honestly and strongly believed in 
good faith that I am the one and only wife of my late 
husband."

The appellant testified under oath in November 1998.  She 
stated that she was born in December 1925 and that her 
husband who was the veteran, died in July 1981.  She stated 
that she was married to the veteran in March 1947 and that 
they had eight children together.  She stated that she was 
married to J.A. in 1941 prior to her marriage to the veteran, 
but that the marriage was not consummated because she did not 
sleep with him.  She testified that her marriage to J.A. was 
still valid and existing at the time of her marriage to the 
veteran.  She stated that J.A. was still alive and that they 
did not divorce and their marriage was not annulled, but that 
he contracted to marry another woman, M.D., in 1942.  The 
appellant testified that when she married the veteran in 1947 
she was not aware of his existing marriage.  

A VA field examination report was completed in January 1999.  
The report included documentary and testimonial evidence.  
The documentary evidence showed that the appellant was born 
in December 1925 and that the veteran was born in 1919.  
Public records showed that the appellant was married to J.A. 
in May 1941, at which time she was 15 years old.  The public 
records further showed that the appellant and the veteran 
were married in March 1947.  The records also showed that in 
April 1948, J.A. married another woman, M.D.  

The deposition of other witnesses who were acquaintances or 
neighbors of the appellant were also taken.  These witnesses 
testified, in substance, that the appellant was married prior 
to her marriage to the veteran and that they believed that at 
the time of the marriage of the appellant and the veteran in 
1947, the appellant was aware of the veteran's prior marriage 
because the town in which they lived at that time was small 
and the residents all were well known to each other.

In a supplemental administrative decision issued in April 
1999, the RO determined that the appellant could not be 
recognized as the veteran's surviving spouse and that her 
marriage to the veteran could not be deemed valid.  The 
decision indicated that documentary evidence identified the 
following marriages:

		May 1941    		appellant to J.A.

		May 1945    		veteran to R.D.[V.]

		March 1947  		appellant to veteran

		April 1948    		J.A. to M.D.

		July 1953		R.D.[V.] to A.V. 

There was no evidence to show that any of these marriages had 
been terminated or dissolved prior to subsequent marriages.

The supplemental administrative decision noted that the 
appellant, in her November 1998 statement under oath, 
admitted have been married to J.A. in 1941 and to the veteran 
in 1947 and that she was aware of the existence and validity 
of her first marriage at the time of her 1947 marriage to the 
veteran.  The supplemental administrative decision further 
concluded, in essence, that based on witness statements, time 
and circumstance it was impossible for the appellant not to 
have known of the veteran's previous marriage to R.D.[V.] 
because in their small town everyone knew of all marriages.  

The April 1999 Supplemental Statement of the Case in essence 
duplicated the supplemental administrative decision and 
concluded that the appellant's marriage to the veteran may 
not be deemed valid and that the appellant may not be 
entitled to recognition as the veteran's surviving spouse.

Applicable Law and Regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
[citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)].  

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j).

Under 38 C.F.R. § 3.205(a) (1998), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.

Benefits may be granted where a claimant, without knowledge 
of any legal impediment, entered into a marriage with the 
veteran which, but for the impediment, would have been valid, 
and she thereafter cohabited with him for one year or more 
immediately before his death or for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage.  Such marriages are "deemed valid" 
for the purposes of VA regulations.  38 U.S.C.A. § 103(a) 
(West 1991); 38 C.F.R. § 3.52(b) (1998).  A claimant's signed 
statement that he or she had no knowledge of an impediment to 
marriage to a veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact. 38 C.F.R. 
§ 3.205(c) (1998).

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j) (1998); see also Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  Here, the appellant maintains that she 
and the veteran were married in the Philippines, and while 
the Court has recognized that, generally, "foreign law must 
be proved,"  Brillo v. Brown, 7 Vet. App. 102, 105 (1995), 
[citing Cuba R.R. Co. v. Crosby, 222 U.S. 473 (1912)], the 
Court has taken judicial notice of the relevant portion of 
the Philippine Civil Code because it has been cited by the 
Court in the past.  See Brillo, 7 Vet. App. at 105; see also 
Badua, 5 Vet. App. at 474; Dedicatoria v. Brown, 8 Vet. App. 
441, 443 (1995).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present having 
news of the absentee being alive, or if the absentee, though 
he has been absent for less than seven years, is generally 
considered as dead and believed to be so by the spouse 
present at the time of contracting such subsequent marriage, 
or if the absentee is presumed dead. The marriage so 
contracted shall be valid in any of the three cases until 
declared null and void by a competent court."  Badua v. 
Brown, 5 Vet. App. 472 (1993).

Analysis

The appellant asserts that she should be recognized as the 
surviving spouse of the veteran by virtue of a ceremonial 
marriage to the veteran which she contends took place in 1947 
and existed from that time until the date of his death in 
1981.  The appellant also contends that, because she had no 
knowledge of the veteran's prior marriage, VA should deem her 
marriage to the veteran valid.  


Preliminary matter

In its March 1997 order, the Court cited a failure on the 
part of VA in the duty to assist because the Board had not 
provided the appellant with an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c) concerning whether 
the appellant had the requisite knowledge of a legal 
impediment to the marriage.  See 38 U.S.C.A. § 103(a) (West 
1991); 38 C.F.R. §§ 3.52, 3.205(c) (1998); Sandoval v. Brown, 
7 Vet. App. 7 (1994).  As described above, in February 1998 
the Board remanded this case so that this could be done.  

The appellant submitted an affidavit in April 1998 which in 
essence indicated that she was aware of no impediment at the 
time of her marriage to the veteran.  The appellant also 
submitted responses under oath to a VA field investigator in 
November 1998.  Among these responses was a statement that at 
the time of her marriage to the veteran she was not aware of 
an existing valid marriage of the veteran (Q. 9).  The Board 
thus believes that the concerns of the Court with respect to 
38 C.F.R. § 3.205(c) have been satisfied.

Discussion

In summary, the evidence of record reflects that the 
appellant was married to J.A. in March 1941, at which time 
she was 15 years old.  The evidence also shows that in May 
1945, the veteran married R.D.[V.]  There has been no 
evidence presented that either the veteran's or appellant's 
first marriage was legally dissolved by divorce, annulment, 
death of a spouse or otherwise.  The veteran and the 
appellant were married in March 1947.  The evidence also 
reflects that subsequently both J.A. and R.D.V. re-married.

Initially, the Board will address whether the appellant may 
be considered the surviving spouse of the veteran by virtue 
the apparent ceremonial marriage which took place between 
them in March 1947 in the Philippines.  Article 83 of the 
Civil Code of the Philippines provides that any marriage 
contracted by a person during the lifetime of the first 
spouse of such person with any other person shall be illegal 
and void from its performance unless "the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead."  See Dedicatoria, 8 Vet. App. at 444.

In this case, even though it appears that a ceremonial 
marriage between the veteran and the appellant took place in 
1947, that marriage was invalid under Philippine law, cited 
above.  In this case, in light of the appellant's November 
1998 deposition it is clear that she had a previous existing 
and valid marriage at the time of her marriage to the veteran 
and that at the time of the marriage to the veteran she knew 
this to be the case and knew that her previous spouse was 
still alive.  Moreover, the appellant's first spouse was not 
absent for seven consecutive years at the time of the second 
marriage, as she married 6 years after her first marriage.  
Accordingly, in the absence of any evidence of divorce, 
annulment or legally recognized form of the dissolution of 
the appellant's first marriage, her second marriage to the 
veteran was invalid under Philippine law, the law of the 
region in which that marriage took place.

Furthermore, the appellant has argued that her first marriage 
was invalid because she was a minor.  The evidence shows that 
the appellant was born in December 1925 and that her first 
marriage took place in March 1941, at which time she was 15 
years old.  In an administrative decision rendered by the RO 
in June 1992, the RO provided the provisions of Article 54 of 
the Civil Code of the Philippines which stated that any male 
of the age of 16 years or upwards and any female of the age 
of 14 years or upward may contract marriage.  Accordingly, 
the marriage which took place in 1941 was not a legally 
invalid as a result of the appellant's age at the time. 

The appellant has further contended that her first marriage, 
to J.A., was invalid because it was never consummated.  
However, the appellant has not presented any legal argument 
to the effect that lack of consummation of a marriage 
rendered such under Philippine law.  The Board has identified 
no such basis for rendering such marriage invalid.  Thus, 
even if the appellant's statement that no marital relations 
took place is accepted as credible, it does not change the 
outcome of the case.

The remaining question for consideration is whether the 
marriage of the veteran and the appellant may be considered a 
"deemed valid" marriage for purposes of VA death benefits.  
For VA purposes, a marriage is "deemed valid" if the claimant 
entered the marriage without knowledge of the impediment.  38 
C.F.R. § 3.52(b) (1998).  The Court has interpreted this 
regulation to require that the determination of a claimant's 
knowledge with respect to the legal impediment must be viewed 
in terms of what the appellant's state of mind was at the 
time that the invalid marriage was contracted.  Dedicatoria, 
8 Vet. App. at 444.

In this case, the focus of the appellant's statements in this 
regard have been to the effect that she was unaware that the 
veteran was already married at the time that she and the 
veteran entered into their ceremonial marriage in 1947.  She 
has provided several statements to the effect that she did 
not know of his marriage prior to or as of March 1947 when 
they were married.  

However, even if such is true it is clear that the appellant 
was aware of an impediment to her marriage to the veteran by 
virtue of her own undissolved previous marriage to J.A.  In 
fact, in her November 1998 deposition, the appellant 
testified that her marriage to J.A. was still valid and 
existing at the time of her marriage to the veteran.  
Accordingly, it is immaterial whether or not she was aware 
that the veteran was had an undissolved previous marriage in 
March 1947 because the appellant also had an undissolved 
previous marriage to J.A.  Since she was a party to the 1941 
marriage to J.A., she necessarily had knowledge of such when 
she married the veteran in 1947.  Accordingly, a "deemed 
valid" marriage between the veteran and appellant may not be 
established for VA purposes under the circumstances, 
regardless of the state of the law with respect to the 
validity of marriages in the Philippines.

Although the above discussion resolves the matter, the Board 
further concludes, with respect to the "deemed valid" 
issue, that notwithstanding the various statements of the 
appellant to the contrary, she was aware of another 
impediment to her marriage to the veteran, namely the 
veteran's previous marriage.  As noted above, under 38 C.F.R. 
§ 3.205(c), "a claimant's signed statement that he or she 
had no knowledge of an impediment to the marriage to the 
veteran will be accepted, on the absence of information to 
the contrary, as proof of fact" [emphasis added by the 
Board].

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (quoting Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).  Noting the Board's 
"inherent fact- finding authority," the Federal Circuit 
discussed "the considerable body of law imposing a duty on 
the Board to analyze the credibility and probative value of 
evidence sua sponte, when making its factual findings." Id.

In this case, the appellant in essence disclaimed all 
knowledge of the veteran's previous marriage to R.D.V.  She 
stated that neither the veteran nor anyone in town told her 
about the veteran's prior marriage [November 1988 affidavit, 
Q. 10, 11].  However, other evidence of record, including 
interviews with neighbors, stands for the proposition that in 
the small community in which the appellant, the veteran and 
R.D.V. lived, it would have been impossible for the appellant 
not to have known of the previous marriage between the 
veteran and R.D.V.  

The Board notes that the appellant was born in the town in 
question [November 1998 affidavit, Q. 3] and that her first 
marriage, in 1941, was in the same town [Q.7].  She currently 
resides in the same town.  

After having reviewed the evidence of record, the Board 
concludes that the appellant's self-serving statement that 
she did not know of the veteran's previous marriage to R.D.V. 
is not credible.  It is clear that she lived in the town in 
question most if not all of her life and that given the 
circumstances it would have been impossible for her not to 
know that the veteran had been previously married.  The Board 
places greater weight on the statements of her neighbors to 
the effect that the appellant knew that the veteran had 
previously been married. 

Accordingly, because of information to the contrary the Board 
discounts the statements made by the appellant concerning her 
alleged lack of knowledge of a second impediment to her 
marriage to the veteran, the previous marriage of the veteran 
to R.D.V.

Conclusion

Since a favorable determination regarding the entitlement to 
recognition of the appellant as the surviving spouse of the 
veteran for purposes of VA death benefits is not in order, 
the claim is denied.

Additional Matters

A veteran or spouse who fails to submit appropriate evidence 
never attains the status of claimant.  Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  In this case, there is no 
obligation or duty to assist the appellant in developing the 
facts pertinent to the claim because the appellant has not 
submitted evidence which shows or establishes that she has 
basic eligibility for the benefits sought by virtue of status 
as the surviving spouse of the veteran.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive. Therefore, in cases such as this, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law. 



ORDER

The appeal for entitlement to recognition as the surviving 
spouse of the veteran for VA purposes is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  J.A. was apparently also known as C.A.  For the sake of consistency, he will be referred to as J.A. 
throughout this decision.
  It appears that the neighbors were acquainted with R.D.V., who is evidently also seeking VA benefits based 
on her purported status as a surviving spouse.  Indeed, one such witness was a half sister of R.D.V.  This 
situation appears be due to the fact that in this small community everyone knows everyone else.  There is no 
evidence, however, that any of these witness stand to gain anything by making inaccurate statements.

